Citation Nr: 0728962	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability, to include a compensable rating earlier 
than October 3, 2005.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability, to include a compensable rating 
earlier than October 3, 2005.

3.  Entitlement to a rating in excess of 10 percent for a 
right wrist disability, to include a compensable rating 
earlier than October 3, 2005.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from active military service in August 
2004, having served for more than 20 years.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision.


FINDINGS OF FACT

1.  Prior to October 2005, the veteran failed to demonstrate 
even noncompensable limitation of motion in either knee.

2.  The most recent medical evidence shows that the veteran 
has range of motion in his knees from at least 0 degrees to 
100 degrees bilaterally, even after repetitive motion.

3.  The medical evidence of record fails to show any right 
knee instability.

4.  The medical evidence of record shows slight instability 
in the left knee from April 2006.

5.  At the time of separation, the veteran's right wrist 
disability was worsened by lifting, grasping, and writing, 
and was better with avoidance of those activities; and it was 
noted that the veteran had been assigned a "P3" profile for 
his wrist.

6.  The veteran's right wrist is not currently ankylosed.   


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a right 
knee disability, to include a compensable rating earlier than 
October 3, 2005, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5257, 5260, 5261 (2006).

2.  Criteria for a rating in excess of 10 percent for 
limitation of motion of the left knee, to include a 
compensable rating for limitation of motion of the left knee 
earlier than October 3, 2005, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5003, 5260, 5261 (2006).

3.  Criteria for a 10 percent rating for instability of the 
left knee were met as of April 17, 2006.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5257 
(2006).

5.  Criteria for a 10 percent rating for a right wrist 
disability were met as of September 1, 2004; but the criteria 
for a rating in excess of 10 percent for a right wrist 
disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5214, 5215 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Knees

The veteran was initially assigned a noncompensable rating 
for his bilateral knee disabilities under 38 C.F.R. § 4.71a, 
DC 5260 for limitation of flexion of each knee, which was 
increased to 10 percent for each knee, effective October 3, 
2005.

Under DC 5260, a noncompensable rating is assigned when 
flexion is limited to 60 degrees; a 10 percent rating is 
assigned when flexion is limited to 45 degrees; and a 20 
percent rating is assigned when flexion is limited to 30 
degrees.  Under DC 5261, noncompensable rating is assigned 
when extension is limited to 5 degrees; a 10 percent rating 
is assigned when extension is limited to 10 degrees, and a 20 
percent rating is assigned when extension is limited to 15 
degrees.

The veteran testified that he had essentially the same 
symptoms of knee pain at discharge from service that he does 
currently.  The veteran noted that his knee moved side to 
side, but never buckled underneath.  


A compensable rating earlier than October 3, 2005

At a VA examination in May 2004, the veteran was noted to 
have daily knee pain, that was exacerbated with walking, 
lifting, squatting, stairs, kneeling, etc; and he walked with 
an antalgic gait secondary to his knee and back pain.  
Nevertheless, the orthopedic examination showed flexion of 
the veteran's knees to 140 degrees bilaterally; and extension 
to 0 degrees bilaterally.  Ligament stability was noted to be 
normal.  The veteran did have some tenderness in the right 
patella, but x-rays were normal.  X-rays of the left knee 
showed spurring of the left inferior patella. 

No treatment records showing range of motion testing were 
presented between the veteran's May 2004 examination and his 
October 2005 examination.

Given that the veteran demonstrated ranges of motion in his 
knees at the May 2004 examination which greatly exceeded what 
was required for even a noncompensable rating for limitation 
of flexion or extension, a compensable rating is not 
available for limitation of motion prior to the veteran's 
examination in October 2005.
 
Under DC 5010, for arthritis, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§  4.71a, DC 5010, Note (1).  

X-rays of the left knee in May 2004 showed chronic spurring 
of the left inferior patella.  However, range of motion 
testing from May 2004 did not show even a noncompensable 
limitation of motion; indeed, range of motion was full.  
38 U.S.C.A. § 4.71a (Plate II).  As such, a compensable 
rating is not available for arthritis, prior to the veteran's 
examination in October 2005.

With regard to the right knee, x-rays showed no evidence of 
fracture, dislocation, arthritic, or inflammatory change.  
Joint space was well maintained and there was no effusion.  
The radiologist indicated that the right knee was normal.  As 
such, the evidence failed to show arthritis in the right 
knee; and, as such, a compensable rating is not warranted 
earlier than October 2005.

The veteran's medical records (including VA examinations in 
2004 and 2005) fail to show any instability in either knee 
prior to April 2006, and therefore, a separate rating is not 
warranted under 38 C.F.R. § 4.71a, DC 5257.

Rating in excess of 10 percent

The ratings for the veteran's knees were increased to 10 
percent for each knee in October 2005 based on x-ray evidence 
of arthritis and objective evidence of limitation of motion.

At a VA examination in October 2005, range of motion testing 
showed flexion of the left knee to 135 degrees with pain 
beginning at 115 degrees.  Repetitive motion reduced flexion 
to 130 degrees.  The veteran also demonstrated extension of 
the left leg to 0 degrees with pain beginning at -5 degrees 
and repetitive motion further limiting extension to 10 
degrees.  The veteran's right knee had extension to 0 degrees 
without pain and repetitive motion did not limit extension.  
He had flexion of the right knee to 135 degrees with pain 
beginning at 115 degrees and repetitive motion reduced 
flexion to 130 degrees.

At examinations in April 2006 and June 2006, the veteran's 
left knee had flexion to 100 degrees and extension to 0 
degrees; and his right knee had flexion to 130 degrees and 
extension to 0 degrees.

Evaluating the range of motion of the veteran's knees, the 
medical evidence fails to show that the veteran's bilateral 
knee condition warrants a 20 percent rating for either knee.  

As noted, a 20 percent rating is assigned when flexion is 
limited to 30 degrees; however, the veteran demonstrated 
flexion to at least 100 degrees in both knees before pain 
ever began, which is well above the 30 degree limit required 
for a 20 percent rating.  With regard to limitation of 
extension, the veteran demonstrated extension to 10 degrees 
(with consideration given to the impact of pain and 
repetitive motion) on the left at his VA examination in 
October 2005.  While limitation of extension to 10 degrees 
warrants a 10 percent rating, it falls short of the 15 
degrees of extension loss required for a 20 percent rating.  
Furthermore, the veteran showed full extension of the left 
knee at examinations in April and June 2006.  Additionally, 
the veteran has not shown limited extension with regard to 
his right knee.  As such, a rating in excess of 10 percent is 
not available for either knee based on limitation of motion.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Nevertheless, while the veteran was noted to be limited by 
painful motion, it was noted at the veteran's VA examinations 
that motion ceased when pain began.  Furthermore, while 
repetitive motion slightly limited the veteran's range of 
motion, even with the loss from repetitive motion, the range 
of motion of the veteran's knees failed to show limitation of 
motion sufficient to warrant a 20 percent rating for either 
knee.  Thus, while the veteran has limitation of motion due 
to pain, it does not warrant additional compensation as there 
is not any objective medical indication that the veteran is 
additionally limited by pain, weakness, fatigability, or 
incoordination beyond that which is contemplated by the 
current rating.

An additional rating based on instability of the knee has 
also been considered.  38 C.F.R. § 4.71, DC 5257.  As noted 
above, the veteran's VA examinations in 2004 and 2005 failed 
to show any instability in either knee.  Specifically, at the 
veteran's October 2005 VA examination it was noted that the 
veteran did not need any assistive devices for walking and 
there were no episodes of dislocation or subluxation.  There 
was also no instability noted.  

However, at examinations in April 2006 and then again in June 
2006 slight laxity was noted in the veteran's left knee.  As 
such, a 10 percent rating for slight instability of the left 
knee is granted, from April 2006.

With regard to the right knee, the evidence, including VA 
examination reports and treatment records, fails to show any 
objective evidence of instability.  Therefore, a compensable 
rating for instability of the right knee is denied.  

Wrist

The veteran testified that he has weakness in his right wrist 
and his ability to handle tools has diminished, which limits 
his ability to move things around, thereby impairing his 
employment as a supply clerk.  The veteran reported that he 
had pain, stiffness and throbbing associated with his wrist.

The veteran's right wrist disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5215, which is 
assigned when either dorsiflexion of the wrist is less than 
15 degrees or when palmar flexion is limited in line with the 
forearm.  The veteran was assigned a noncompensable rating 
from the date of his separation from the military until 
October 3, 2005.  

A compensable rating earlier than October 3, 2005

At a VA examination in May 2004, the veteran was noted to 
have fractured his right wrist while playing baseball during 
service.  The veteran reported daily pain, which worsened 
with lifting, grasping and writing, and was better with 
avoidance of those activities.  It was noted that the veteran 
had been assigned a "P3" profile which is assigned when a 
soldier is unable to perform full effort except for brief or 
moderate periods.  The orthopedic examination showed that the 
veteran had 20 degrees of flexion in his right wrist with a 
50 degree deficit; extension to 25 degrees; lateral motion to 
30 degrees; and medial motion to 15 degrees.  No tenderness 
was appreciated and the veteran had grip strength of 4/5.  X-
rays of the right wrist were normal.  

The examination showed a range of motion which exceeded the 
requirements for a compensable rating; however, the examiner 
did not address the affects of repetitive motion on the 
veteran's range of motion in his right wrist.  From the 
examiner's comments, it was evident that the wrist was 
worsened with lifting, grasping and writing, which are 
examples of repetitive motion.  Additionally, when the 
veteran underwent another VA examination several years later, 
repetitive motion testing showed a 25 degree decrease in the 
dorsiflexion of the right wrist.  As such, the Board 
concludes a 10 percent rating may be assigned as of the date 
of the veteran's separation from service.  

Rating in excess of 10 percent

The Board notes that 10 percent is the highest rating 
available for a wrist injury in the absence of evidence of 
ankylosis of the wrist.  

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  At the October 2005 VA 
examination the veteran had active motion to 40 degrees and 
palmar flexion to 35 degrees and his right wrist is therefore 
not ankylosed.

Given that no ankylosis has been shown, a higher rating for 
the veteran's right wrist disability is not warranted on a 
schedular basis.  With regards to functional loss due to 
pain, etc., the examiner at the October 2005 examination 
found the veteran to have mild pain in his right wrist, and 
the veteran had nearly full range of motion.  Furthermore, 
the veteran is already receiving the highest rating for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (holding that remand was not appropriate since the 
veteran was already receiving the maximum disability rating 
available under the appropriate diagnostic code.)  

The Board has considered a rating for arthritis of the right 
wrist under 38 C.F.R. § 4.71a, DC 5003.  However, only if 
there is noncompensable limitation of motion is a compensable 
rating considered specifically for degenerative arthritis.  
In this case, the veteran's right wrist, as noted above, was 
rated for limitation of motion under DC 5215 and assigned a 
10 percent rating.  As such, an additional rating for 
arthritis is not warranted.

The Board has also considered whether a rating for the right 
wrist is warranted based on criteria not specifically defined 
in the rating schedule; however, the evidence in this case 
does not show an exceptional or unusual disability picture 
that would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2005).  A 
work-site assessment was conducted in May 2006 which found 
that other than the veteran's back disability, the veteran's 
wrist was the disability which most impacted his job 
performance.  The assessment indicated that the veteran would 
experience wrist pain when performing administrative duties 
such as using a mouse or holding a phone for a long period of 
time.  Several solutions were proposed such as adding a gel 
keyboard, but there was no indication that the veteran was 
unable to perform the requirements of his job as a result of 
his wrist.  While the veteran's right wrist may impact his 
ability to carry objects, the evidence of record does not 
demonstrate that his right wrist disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  The schedular rating criteria are designed 
to take such factors into account.  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that an extraschedular 
evaluation is not warranted.

Accordingly, a rating in excess of 10 percent for a right 
wrist disability is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above with regard to each issue on appeal.  Additionally, the 
veteran was informed of how disability ratings and effective 
dates were formulated by a letter in March 2006.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a July 
2006 supplemental statement of the case following completion 
of the notice requirements.  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a right knee disability, 
to include a compensable rating earlier than October 3, 2005, 
is denied.

A rating in excess of 10 percent for limitation of motion of 
the left knee, to include a compensable rating earlier than 
October 3, 2005 for limitation of motion of the left knee, is 
denied.

A 10 percent rating for instability of the left knee is 
granted from April 2006, subject to the laws and regulations 
governing the award of monetary benefits.
 
A 10 percent rating for a right wrist disability is granted 
from September 1, 2004, subject to the laws and regulations 
governing the award of monetary benefits.

A rating in excess of 10 percent for a right wrist disability 
is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


